Exhibit 10.2.2
 
Letterhead of Venetian Macau Limited
 
 
May 1, 2013
 
 
Mr. Edward Tracy
Venetian Macau
Estrada da Baia de N Senhora da Esperanca
Taipa, Macao SAR
P.R. China
 
 
Subject: Contract Renewal
 
Dear Mr. Tracy,
 
On behalf of Venetian Macau Limited (the “Company”), I am pleased to offer you
the following contract renewal based upon the revised terms and conditions in
this letter and subject to all other terms and conditions contained in your
Letter of Appointment for Executive and Supplemental Employment Terms Agreement
dated August 4, 2010 and Offer Amendment Letter dated May 10, 2012, which remain
in full force and effect, except those that conflict with and are
modified/replaced by those in the present document:
 
1.
Effective Date: May 1st 2013

 
2.
Term: For the purpose of this contract renewal the initial terms of employment
shall commence on May 1, 2013. The Term shall terminate upon the close of
business on December 31, 2016. If for any reason the Employee is not able to
maintain a valid Macau Work Permit or the Employer’s Employment Permit is
revoked or expire, the term of this contract will automatically expire.

 
3.
Compensation Amendments: The terms of the Contract Renewal offer and acceptance
letter dated May 10, 2012 are amended as follows:

 
 
a.
Base Salary: You will be paid an annual salary of USD One Million, Five Hundred
Thousands (US$1,500,000) in Macau Patacas in monthly rests. Your salary will be
reviewed annually in accordance with the Company’s remuneration policy
applicable to senior executives of your rank and seniority.

 
 
b.
Incentive Plan: You will be eligible to participate in the Company’s incentive
plan, which provides for incentive bonuses based on the achievement of
individual and the Company’s performance goals. Your targeted annual incentive
opportunity is one hundred percent (100%) of your Base Salary per annum.

 
 
 
Other than for cause, in the event that Company terminates your employment
without cause, or your right to remain and work in Macau is revoked, or in case
of termination due to disability, the Company shall pay you the prorated portion
of any incentive bonus plus any other incentive payment calculated on annual
basis to which you may be entitled.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding any other provision herein, any payment to you under the
Company’s incentive plan is, in accord with Company policy payable at the sole
and absolute discretion of the Company which shall not be unreasonably
exercised.

 
 
c.
Restricted Stock Award: The Company shall take all steps necessary to ensure
that its controlling shareholder Sands China Limited grant One Million
(1,000,000) shares of Sands China Limited as restricted stock, to you. All of
the said stock shall become vested and exercisable on December 31, 2016, or at
such other date or dates as the parties may agree, subject to the required
approval of the Sands China Limited’s Remuneration Committee and Board of
Directors as well as any amendments to the Sands China Limited Incentive scheme
as the Committee may deem necessary.

 
In the event that Company terminates your employment without cause, that your
right to remain in Macau is revoked through no fault on your part, or in case of
termination due to disability, the Company shall immediately take such steps as
may be necessary to ensure that the said restricted stock is vested pro rata and
that you be permitted to exercise the prorated portion of the restricted stock
so awarded within ninety (90) days of the cessation of your employment.
 
4.           Prior Stock Options: In accord with the terms of the Contract
Renewal offer and acceptance letter dated May 10, 2012, all Sands China limited
options exercisable at August 26, 2013 shall remain exercisable upon the date.
 
5.           This letter shall be read together with and form an integral part
of your original Letter of Appointment and the supplemental terms set out in the
aforesaid Agreement dated August 4, 2010 and the Contract Renewal offer and
acceptance letter dated May 10, 2012. To the extent that the terms of this
Contract Renewal are inconsistent with any of the aforesaid prior agreements,
the terms set out herein shall prevail.
 
6.           The parties shall be bound by the aforesaid terms upon the
execution of this letter in the manner set out below. Please indicate your
acceptance of the aforesaid terms and conditions by signing below and returning
the signed copies to the Senior Vice President of Human Resource, no later than
May 10, 2013.
 
Yours Sincerely,
 
For and on behalf of
 
Venetian Macau Limited
 
 
/s/ Antonio Ferreira                                        
 
Mr Wu Shun Him (Antonio Ferreira)
Managing Director
Date: 8 May 2013
 
 
 
 

--------------------------------------------------------------------------------

 
 
For and on behalf of
 
Sands China Limited
 
/s/ Michael A. Leven                                 
 
Michael A. Leven
Director
Date: 3 May 2013
 

Accepted by:
 
/s/ Edward Tracy                                       
 
TRACY, Edward Matthew
Date: 7 May 2013                                    
 
 


 

--------------------------------------------------------------------------------